             Case 2:18-cr-00134 Document 61 Filed 10/03/18 Page 1 of 3 PageID #: 655

                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 10/3/2018                                                                 Case Number 2:18-cr-00134
Case Style: USA v. Allen H. Loughry II
Type of hearing Criminal Jury Trial
Before the honorable: 2508-Copenhaver
Court Reporter Catherine Schutte-Stant                                          Courtroom Deputy Kelley Miller
Attorney(s) for the Plaintiff or Government Philip H. Wright/R. Gregory McVey


Attorney(s) for the Defendant(s) John A. Carr


Law Clerk                                                                     Probation Officer
                                                           Trial Time
Jury Trial. Day No. 1



                                                         Non-Trial Time




                                                          Court Time
9:38 am to 10:10 am
1:43 pm to 3:54 pm
3:54 pm to 5:19 pm
10:10 am to 12:22 pm
Total Court Time: 6 Hours 20 Minutes Court actively conducting trial proceedings/Contested proceedings

                                                     Courtroom Notes
9:38 case commenced

Counsel addressed preliminary motions with the court

Such rulings were made as reflected on the record

No objection to dismissal without prejudice of Counts 19, 22 and 24 - granted and order to be entered

10:10 Recess

Jury in

Jury sworn

Court explained procedure of the case

Opening statements - Philip Wright, John Carr

US #1 Special Agent Jim Lafferty

US Exh. #1 Grand jury subpoena - admitted
US Exh. #2 Executed stipulation - admitted
US Exh. #3 WEX records - admitted
US Exh. #4 Executed stipulation - admitted
US Exh. #5 WV Parkways Authority records - admitted
US Exh. #6 - Chase checking records - admitted
US Exh. #7 - Chase credit card records - admitted
US Exh. #8 - Greenbrier records - admitted
US Exh. #9 - Certified judicial disclosures - admitted
US Exh. #11 - Trina Leone desk photos - admitted
            Case 2:18-cr-00134 Document 61 Filed 10/03/18 Page 2 of 3 PageID #: 656

                                       District Judge Daybook Entry
US Exh. #6 - Chase checking records - admitted
US Exh. #7 - Chase credit card records - admitted
US Exh. #8 - Greenbrier records - admitted
US Exh. #9 - Certified judicial disclosures - admitted
US Exh. #11 - Trina Leone desk photos - admitted
US Exh. #12 - Ashley Deem desk photos - admitted
US Exh. #13 - Art Angus desk photos - admitted
US Exh. #14 - Ruth Melvin and Justice Ketchum desk photos - admitted
US Exh. #15 - Aerial photo of Scenic Drive - admitted
US Exh. #16 - Loughry book - admitted
US Exh. #18 - Loughry proffer - admitted
US Exh. #19 - Clips of Loughry interview 3/2/18 - admitted
US Exh. #19.1 and 19.2 - Transcripts (not admitted)

Back at 1:40 p.m.

12:22 Recess

1:43 Resume

Agent Lafferty resumed the stand

Def. Exh. #1 - Photographs of door and desk - admitted
Def. Exh. #2 - Photographs of desk - admitted
Def. Exh. #3 - Photographs of desk - admitted
Def. Exh. #4 - Photographs of desk - admitted

US #2 Thomas McHugh

US Exh. #22 - Video clip - history of Supreme Court Chamber - admitted
US Exh. #24 - Photograph of office - admitted
US Exh. #56 - Photograph of sofa -

US #3 Mary Collishaw

US Exh. #26 - April 9, 2014 memo - admitted
US Exh. #27 - Blank travel expense form -
US Exh. #28 - Travel expense reimbursement policy and procedure - admitted
US Exh. #29 - Travel expense reimbursement request - admitted
US Exh. #30 - Pound check to Loughry - admitted
US Exh. #31 - October 15, 2014 financial disclosure - admitted

3:54 Resume

US #4 Diana Sawyer

US Exh. #32 - American University reception announcement - admitted
US Exh. #33 - 9/3/13 email to Loughry re: October 4, 2013 celebration - admitted
US Exh. #34 - 9/13/13 Loughry email to Sawyer (MapQuest) - admitted
US Exh. #35 - 10/7/13 Loughry email (social security number) - admitted
US Exh. #36 - 10/7/13 Loughry email (Mariott invoice) - admitted

US #5 Robert Lancaster

US Exh. #39 - 11/11/13 American check to Loughry - admitted

US #6 Sara Thompson

US Exh. #49 - July, 2014, travel expense account - admitted

US #7 Sue Racer-Troy

US Exh. #40 - Executed stipulation (treasury warrants) - admitted
            Case 2:18-cr-00134 Document 61 Filed 10/03/18 Page 3 of 3 PageID #: 657

                                      District Judge Daybook Entry

US #7 Sue Racer-Troy

US Exh. #40 - Executed stipulation (treasury warrants) - admitted
US Exh. #41 - WV Treasury warrants - admitted
US Exh. #44 - 9/14/16 Racer-Troy memo to Canterbury - admitted
US Exh. #45 - Photos of WEX cards - admitted

5:19 concluded
